United States Court of Appeals *848for the District of Columbia Circuit. Certiorari granted.
William Radner, Odell Kominers and Henry G. Fischer for petitioners in No. 172.
Thurman Arnold, Edward J. Ennis and Harry M. Plotkin for petitioner in No. 178.
Solicitor General Perl-man, Assistant Attorney General Baynton and George B. Searls for McGrath et al., respondents in No. 172 and McGrath, respondent in No. 178, and with them were David Schwartz and Sidney B. Jacoby in No. 172 and James L. Morrisson, Myron C. Baum and Joseph Laufer in No. 178.
Roger J. Whiteford and John J. Wilson for Societe Internationale pour Participations Industrielles et Commerciales, S. A.; and William P. MacCracken, Jr'., Urban A. Lavery and William W. Barron for Remington Rand, Inc., respondents in No. 172.
Mr. Justice Clark took no part in the consideration or decision of these applications.